DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          AMANDA CHALLIS,
                             Appellant,

                                     v.

                  CARLOS JAVIER RAMIREZ-ORTIZ,
                            Appellee.

                               No. 4D21-2538

                          [November 10, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Susan L. Alspector, Judge; L.T. Case
No. FMCE19014045.

  Barry S. Franklin of Barry S. Franklin & Associates, P.A., Aventura, for
appellant.

  Sashane McDonald of Sage Law, PLLC, Fort Lauderdale, and Marisol
Cruz of Cruz Legal, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.